DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
It is noted that:
Claims 1-3, 6, 8, 1-16 and 18-22 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 8, 10-16 are rejected as obvious over by over Williamson (US 4901048 A).
Regarding Claim 1:
Williamson teaches a helical continuous coil (157 or 158 formed the coil in Drawing: 1) for an inductive component, the helical continuous coil comprising a plurality of turns (Drawing: 1 clearly shows coils 157 and 158 comprise plurality of turns) formed by at least one conductor (157 or 158 in Drawing: 1) in a spiraling non-folding pattern (construed form Fig. 13), the helical continuous coil being substantially egg-shaped (The claim does not say what kind of egg it is, it could be a chicken egg or a fish egg. It is knows that fish egg looks like circular.  Therefore, with broadest reasonable claim interpretation, Williamson disclosed that the continuous coil being substantially egg-shaped as shown in Fig. 4) opposing curve ends (70 and 72. Drawing: 1).
Williamson does not disclose substantially egg-shaped oval. It is noted in paragraph 0028-0029, applicant has not disclosed any criticality for having coil being egg-shaped oval.  Also, the Applicant disclose in paragraph 0029, the coil 100 is substantially egg-shaped. In other words, the coil 100 forms an oval-like shape.
 However, according to section MPEP 2144.04 (IV) of the MPEP, specifically, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Moreover, Yeraman (US 5134770 previously relied upon and provided now merely as an evidentiary reference) discloses that it is known to have substantially egg-shaped oval coil (30) as shown in Fig. 3.
In the alternative, it would have been obvious to provide the helical continuous coil being substantially egg-shaped oval to provide a simple, easily produced mounting conductor.

    PNG
    media_image1.png
    679
    523
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 13
Regarding Claim 2:
As applied to claim 1, Williamson teaches the at least one conductor includes a flat conductor (Fig. 13 shows flat conductor, see Abstract).

Regarding Claim 6:
As applied to claim 1, Williamson teaches wherein the plurality of turns substantially overlap each other (construed from Fig. 13).

Regarding Claim 8:
As applied to claim 1, Williamson teaches wherein the plurality of turns includes two turns (construed from Fig. 13).

Regarding Claim 10:
As applied to claim 1, Williamson teaches a secondary winding (158, Drawing: 1) including the helical continuous coil and at least one primary winding (157, Drawing: 1) interleaved (see col. 6, lines 37-42 or claim 2) with the helical continuous coil.

Regarding Claim 11:
As applied to claim 10, Williamson teaches the primary winding is substantially circular (construed from Fig. 4).

Regarding Claim 12:
As applied to claim 10, Williamson teaches the plurality of turns of the helical continuous coil comprises two turns wherein the primary winding is interleaved with the two continuous coil turns (construed from Fig. 13).

Regarding Claim 13:
As applied to claim 10, Williamson teaches the secondary winding includes one or more additional coils extending in a parallel configuration with the helical continuous coil (construed from Fig. 13).

Regarding Claim 14:
As applied to claim 10, Williamson teaches the plurality of turns of the continuous coil includes three or more turns, wherein the primary winding (157, Drawing: 1) includes two or more layers interleaved between two of the three continuous coil turns and another two or more layers interleaved between another two of the three continuous coil turns (construed from Drawing: 1).

Regarding Claim 15:
As applied to claim 10, Williamson teaches the plurality of turns of the helical continuous coil are not connected together with an external interconnection (Fig. 13 shows that there are no external interconnection).

Regarding Claim 16:
As applied to claim 10, Williamson teaches comprising a core (upper and lower E-core in Fig. 13), wherein the primary winding and the continuous helical coil are positioned about the core (see col. 6, lines 35-42).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Lin et al. (US 20100026437 A1).
Regarding Claim 3:
As applied to claim 1, Williamson teaches the conductor includes opposing ends, the continuous coil further comprising an input lead (15, Fig. 2) extending from one of the opposing ends of the conductor and an output lead (16, Fig. 2; col. 3, lines 40-45) extending from the other opposing end of the conductor.
Williamson does not expressly disclose the input lead and the output lead extending in the same plane, as claimed.
However, However, Lin teaches the terminals leads (3231-3233, Fig. 4B; para 0041) in the same plane (best seen in Fig. 4B).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Williamson in view of Lin to have the input lead and the output lead extending in the same plane to provide a .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Kneller et al. (US 20180076704 A1).
Regarding Claim 17:
As applied to claim 10, Williamson does not expressly disclose a power supply including the transformer, as claimed.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Furthermore, it is well known in art to have a power supply including a transformer as taught by Kneller that discloses a power supply unit supplying power to the control circuit and transformer having a power consumption rating at full load of about 1.5 W or less (see para 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of what is well known into the Williamson’s invention to have a power supply including the transformer to provide miniaturized DC-DC converter devices that require less input power by having significantly reduced loss at a high operating frequency (see para 0009).

Claims 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 20120268232 A).


    PNG
    media_image2.png
    377
    483
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 2.

Regarding Claim 18:
Yamada teaches a continuous coil (10, Fig. 2; para 0034) for an inductive component, the continuous coil comprising a plurality of turns (Fig. 2 shows plurality of turns) formed by at least one non-folded conductor (construed from Fig. 2), the plurality of turns defining an opening (see Drawing: 2) having an axis (see Drawing: 2) , and including an outer turn (11, Fig. 2; para 0033) and an inner turn (18, Fig. 2; para 0033), at least a portion of the outer turn and at least a portion of the inner turn positioned in a plane extending perpendicular to the axis, the continuous coil being substantially egg-shaped (The claim does not say what kind of egg it is, it could be a chicken egg or a fish egg. It is knows that fish egg looks like circular.  Therefore, with broadest reasonable claim interpretation, Yamada disclosed that the continuous coil being substantially egg-shaped as shown in Fig. 2) with opposing ends (80, 80; Drawing: 2).

Regarding Claim 21:
As applied to claim 18, Yamada teaches the conductor is defined by a top side (not expressly labeled; i.e. upper side of 12 in Fig. 2; para 0034) and a bottom side (not expressly labeled; i.e. bottom side of 12 in Fig. 2), the continuous coil further (15, Fig. 2) extending from one of the top side and the bottom side and an output lead (16, Fig. 2; para 0034) extending from the other one of the top side and the bottom side.

Regarding Claim 22:
As applied to claim 21, Yamada teaches wherein the input lead and the output lead extend in parallel planes (construed from Fig. 2).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Zhang et al. (US 20140328027 A1).
Regarding Claim 19:
As applied to claim 18, Yamada does not teach wherein the plurality of turns are not concentrically aligned, as claimed.
However, Zhang teaches the plurality of turns are not concentrically aligned (i.e. shape of the upper coil is different than lower coil Fig. 3, therefore they are not concentrically aligned).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamada in view of Zhang to have the plurality of turns are not concentrically aligned to improve the performance of the coil and reduce the production cost (see para 0004).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Blow (US 20140210584 A1).
Regarding Claim 20:
As applied to claim 18, Yamada does not expressly disclose wherein the at least one conductor includes a flat conductor.
However, Blow teaches transformer 10 includes a wire winding 20, 30 from a flat wire (see Fig. 2; para 0031).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamada in view of Blow to have the at least one conductor includes a flat conductor to provides better performance and higher reliability.

Regarding Claim 23:
As applied to claims 10 and 18, Yamada does not expressly disclose a transformer comprising a secondary winding including the continuous coil of at least one primary winding interleaved with the continuous coil, as claimed.
	However, Blow teaches transformer a transformer (10, Fig. 1; para 0028) comprising a secondary winding (30, Fig. 1; para 0028) including the continuous coil of at least one primary winding (20, Fig. 1; para 0028) interleaved with the continuous coil.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamada in view of Blow to have a transformer comprising a secondary winding including the continuous coil of at least one primary winding interleaved with the continuous coil to provides an improved low profile, high current composite transformer (para 0001).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kneller et al. (US 20180076704 A1).
Regarding Claim 24:
As applied to claim 10, Yamada does not expressly disclose a power supply including the transformer, as claimed.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Furthermore, it is well known in art to have a power supply including a transformer as taught by Kneller that discloses a power supply unit supplying power to the control circuit and transformer having a power consumption rating at full load of about 1.5 W or less (see para 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of what is well Yamada’s invention to have a power supply including the transformer to provide miniaturized DC-DC converter devices that require less input power by having significantly reduced loss at a high operating frequency (see Kneller’s para 0009).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837